EXHIBIT 10.2




U.S. $250,000,000
TERM LOAN AGREEMENT
Dated as of May 27, 2016
Among
PPG INDUSTRIES, INC.
as Borrower
and
THE OTHER BORROWERS PARTY HERETO
and
THE INITIAL LENDERS NAMED HEREIN
and
BNP PARIBAS
as Administrative Agent
and
BNP PARIBAS SECURITIES CORP.
as Sole Lead Arranger







--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1

SECTION 1.01.
Certain Defined Terms    1

SECTION 1.02.
Computation of Time Periods    10

SECTION 1.03.
Accounting Terms    10

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES    10

SECTION 2.01.
The Advances    10

SECTION 2.02.
Making the Advances    10

SECTION 2.03.
Fees    11

SECTION 2.04.
[Intentionally Omitted]    11

SECTION 2.05.
Repayment    11

SECTION 2.06.
Interest on Advances    11

SECTION 2.07.
Interest Rate Determination    12

SECTION 2.08.
Optional Conversion of Advances    12

SECTION 2.09.
Prepayments of Advances    13

SECTION 2.10.
Increased Costs    13

SECTION 2.11.
Illegality    14

SECTION 2.12.
Payments and Computations    14

SECTION 2.13.
Taxes    15

SECTION 2.14.
Sharing of Payments, Etc    18

SECTION 2.15.
Evidence of Debt    18

SECTION 2.16.
Use of Proceeds    18

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING    19

SECTION 3.01.
Conditions Precedent    19

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    20

SECTION 4.01.
Representations and Warranties of PPG    20

ARTICLE V
COVENANTS OF THE BORROWERS    23

SECTION 5.01.
Affirmative Covenants    23

SECTION 5.02.
Negative Covenants    24

ARTICLE VI
EVENTS OF DEFAULT    27

SECTION 6.01.
Events of Default    28

ARTICLE VII
GUARANTY    29

SECTION 7.01.
Guaranty    29

SECTION 7.02.
Guaranty Absolute    29

SECTION 7.03.
Waivers and Acknowledgments    31



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 7.04.
Subrogation    31

SECTION 7.05.
Subordination    32

SECTION 7.06.
Continuing Guaranty; Assignments    33

ARTICLE VIII
THE ADMINISTRATIVE AGENT    33

SECTION 8.01.
Authorization and Action    33

SECTION 8.02.
Administrative Agent’s Reliance, Etc    33

SECTION 8.03.
BNP and Affiliates    34

SECTION 8.04.
Lender Credit Decision    34

SECTION 8.05.
Indemnification    34

SECTION 8.06.
Successor Administrative Agent    35

SECTION 8.07.
Other Agents    35

ARTICLE IX
MISCELLANEOUS    35

SECTION 9.01.
Amendments, Etc    35

SECTION 9.02.
Notices, Etc    36

SECTION 9.03.
No Waiver; Remedies    36

SECTION 9.04.
Costs and Expenses    36

SECTION 9.05.
Right of Set‑off    38

SECTION 9.06.
Binding Effect    38

SECTION 9.07.
Assignments and Participations    38

SECTION 9.08.
Confidentiality    41

SECTION 9.09.
Governing Law    42

SECTION 9.10.
Execution in Counterparts    42

SECTION 9.11.
Judgment    42

SECTION 9.12.
Jurisdiction, Etc    43

SECTION 9.13.
[Intentionally Omitted]    43

SECTION 9.14.
[Intentionally Omitted]    43

SECTION 9.15.
Waiver of Jury Trial    43

SECTION 9.16.
USA PATRIOT ACT    43

SECTION 9.17.
No Fiduciary Duty    43





ii

--------------------------------------------------------------------------------






Schedules
Schedule I    -    [Intentionally Omitted]
Schedule 2.01    -    Commitments


Exhibits
Exhibit A    -    Form of Note
Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Assignment and Acceptance
Exhibit D    -    [Intentionally Omitted]
Exhibit E-1    -    Form of Opinion of Counsel for PPG
Exhibit E-2    -    Form of Opinion of K&L Gates LLP




iii

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
Dated as of May 27, 2016
PPG INDUSTRIES, INC., a Pennsylvania corporation (“PPG”), each Subsidiary of PPG
who becomes a borrower hereunder pursuant to a joinder agreement that is
satisfactory to the Administrative Agent (collectively with PPG, the “Borrowers”
and each, a “Borrower”) the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, BNP PARIBAS (“BNP”), as Administrative Agent for the Lenders and BNP
PARIBAS SECURITIES CORP. as sole lead arranger, agree as follows.
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” means BNP (including its branches and affiliates), in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent’s Account” means the following account of the Administrative Agent
maintained at BNP Paribas NY, ABA: [REDACTED], Acct Name: New York Loan
Servicing, Credit A/C: [REDACTED], REF: PPG INDUSTRIES, INC, or such other
account of the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to the Borrowers and the Lenders for such
purpose.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of such Borrower’s Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to any Advance made or to be
made by any Lender to any Borrower, any domestic or foreign branch or Affiliate
of such Lender selected by such Lender at its option to make such Advance;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Advance in accordance with the terms of this
Agreement.


1

--------------------------------------------------------------------------------





“Applicable Margin” means (a) in the case of Base Rate Advances, a rate per
annum equal to the Applicable Margin for a Eurocurrency Rate Advance under
clause (b) of this definition minus 1% (but in no event less than zero) and (b)
in the case of Eurocurrency Rate Advances, a rate per annum equal to the
Applicable Rate.
“Applicable Rate” means (a) from (and including) the Effective Date to (but not
including) January 1, 2017, 0.875% and (b) thereafter, 1.000%.
“Approved Fund” means any fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” BNP in its capacity as sole lead arranger hereunder.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and PPG, PPG’s consent not to be unreasonably withheld or
delayed.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or the exercise of control over such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm its obligations
hereunder.
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(h)
or 6.01(i) or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the rate set forth in clause (a)
of the definition of “Eurocurrency Rate” that would apply to a one-month
Interest Period starting on such day plus 1% and (c) the Federal Funds Rate for
such day plus ½ of 1%. Any change in the Base Rate due to a change in the Prime
Rate, the Eurocurrency Rate or the Federal Funds Rate shall be effective from
and including the effective date of such change in the Prime Rate, the
Eurocurrency Rate or the Federal Funds Rate, as the case may be.
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.06(a)(i).
“BNP” has the meaning specified in the introductory paragraph hereof.
“Borrower” has the meaning specified in the introductory paragraph hereof.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.


2

--------------------------------------------------------------------------------





“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London.
“Change in Law” the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the compliance by any Lender (or, for purposes
of Section 2.10(b), by any lending office of such Lender or by any Person
controlling such Lender, if any) with any request, rule, guideline or directive
(whether or not having the force of law) of any central bank or other
Governmental Authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority made or issued after such
date; provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Commitment” means, as to any Lender, the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 hereto, as such amount shall be terminated after
the making of the Advances in accordance with Section 2.01.
“Confidential Information” means any and all information and data of PPG and any
of PPG’s Subsidiaries that is furnished or otherwise becomes known to the
Administrative Agent or any Lender, but does not include any such information
that is or becomes generally available to the public (other than as a result of
the disclosure thereof by the Administrative Agent or any Lender, or any
successor or assignee thereof) or that is or becomes available to the
Administrative Agent or such Lender from a source other than PPG that is under
no duty or obligation to keep such information or data confidential.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Subsidiaries” means the subsidiaries of PPG whose accounts are
Consolidated with the accounts of PPG in PPG’s Consolidated financial statements
prepared in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07, 2.08 or
2.11.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Disclosed Matters” means the actions, suits and proceedings disclosed or
otherwise described in PPG’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2015 or Quarterly Report on Form 10-Q for the three-month
period ended March 31, 2016.




3

--------------------------------------------------------------------------------





“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person approved by (a) the Administrative Agent
and (b) unless an Event of Default has occurred and is continuing at the time
any assignment is effected in accordance with Section 9.07 or unless such Person
is a Lender, an Affiliate of the assigning Lender or an Approved Fund, PPG, each
such approval referred to in clauses (a) and (b) above not to be unreasonably
withheld or delayed; provided, however, that (i) if PPG does not respond to a
request to consent for any such approval required by it on or before the fifth
Business Day following such request, it shall be deemed to have granted such
approval and (ii) none of PPG, any Affiliate of PPG or any natural person shall
qualify as an Eligible Assignee.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which PPG is a member and which is treated as a single
employer under Section 414 of the Internal Revenue Code.
“Eurocurrency Rate” means an interest rate per annum equal to the rate per annum
obtained by dividing (i) the LIBO Rate for such Interest Period by (ii) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.06(a)(iii).
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentage (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject with respect to the Eurocurrency Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurocurrency Rate Advances shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Eurocurrency Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Events of Default” has the meaning specified in Section 6.01.
“Federal Bankruptcy Code” Title 11, U.S. Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of


4

--------------------------------------------------------------------------------





recognized standing selected by it. If the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Funded Debt” means all Indebtedness for money borrowed which by its terms
matures at or is extendable or renewable at the option of the obligor to a date
more than twelve months after the date of the creation of such Indebtedness.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning specified in Section 9.07(h).
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing any Indebtedness of any other Person, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, to purchase or pay such Indebtedness or to purchase any security for
the payment of such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Incumbent Board” has the meaning specified in Section 6.01(g).
“Indebtedness” of any Person at any time means, without duplication, (a) all
obligations for money borrowed or raised, all obligations (other than accounts
payable and other similar items arising in the ordinary course of business) for
the deferred payment of the purchase price of property, and all capital lease
obligations which, in each case in accordance with GAAP, would be included in
determining total liabilities as shown on the liability side of the balance
sheet of such Person and (b) all Guarantees by such Person.
“Information Memorandum” means the information memorandum dated December 2015
used by the arrangers thereof in connection with the syndication of the
commitments under the Revolving Credit Agreement.
“Initial Lenders” has the meaning specified in the introductory paragraph
hereof.
“Interest Period” means, initially, for each Eurocurrency Rate Advance
comprising part of the same Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below and,
thereafter, with respect to Eurocurrency Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months or, to the extent agreed to by each Lender, nine months as
the applicable Borrower may select upon notice received by the Administrative
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, provided, however, that:


5

--------------------------------------------------------------------------------





(a)    such Borrower may not select any Interest Period that ends after the
Termination Date;
(b)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(c)    [Intentionally Omitted];
(d)     whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(e)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 9.07.
“LIBO Rate” means, with respect to any Eurocurrency Rate Advance denominated in
Dollars for any Interest Period, the rate per annum equal to the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate at approximately 11:00 A.M. (New York
time) two Business Days prior to the commencement of such Interest Period (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) with a term equivalent to such Interest Period. If the LIBO Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means, collectively, this Agreement and the Notes.
“Margin Stock” shall have the meaning given such term under Regulation U of the
Board as from time to time in effect, including all official interpretations
thereunder or thereof.
“Material Adverse Effect” means a materially adverse effect on the business,
assets, operations or financial condition of PPG and its Subsidiaries, taken as
a whole, or a material impairment of the ability of PPG to perform any of its
obligations under this Agreement or any of the other Loan Documents to which it
is or will be a party.


6

--------------------------------------------------------------------------------





“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Other Term Loan Agreement” means the Term Loan Credit Agreement dated as of May
27, 2016 between PPG and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as may be
amended restated or otherwise modified from time to time.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant Register” has the meaning specified in Section 9.07(e).
“PATRIOT Act” has the meaning set forth in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code which is maintained for employees of
PPG or any ERISA Affiliate.
“Post Petition Interest” has the meaning specified in Section 7.05(b).
“PPG” has the meaning specified in the introductory paragraph hereof.
“Primary Currency” has the meaning specified in Section 9.11(c).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas New York as its prime rate; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Register” has the meaning specified in Section 9.07(d).
“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue
Code).
“Required Lenders” means at any time Lenders holding more than 50% of the sum of
the then aggregate unpaid principal amount of the Advances owing to Lenders.
“Restricted Subsidiary” means:
(a)any Subsidiary of PPG other than


7

--------------------------------------------------------------------------------





(i)a Subsidiary substantially all of the physical properties of which are
located, or substantially all of the business of which is carried on, outside
the United States of America (“United States of America” shall not include the
territories and possessions thereof), or
(ii)a Subsidiary the primary business of which consists of purchasing accounts
receivable and/or making loans secured by accounts receivable or inventories
and/or making investments in real estate or providing services directly related
thereto, or which is otherwise primarily engaged in the business of a finance or
real estate investment company, or
(iii)a Subsidiary the primary business of which consists of leasing equipment,
machinery, vehicles, rolling stock and other articles for use in the business of
PPG, or
(iv)a Subsidiary the stock of which is held primarily for the purpose of
securing the investment of PPG in such Subsidiary, while the management of such
Subsidiary is accumulating funds for the purchase of such stock pursuant to
written contract, and
(b)any Subsidiary specified in clauses (i) through (iv) of paragraph (a) above
which at the time of determination shall be designated a Restricted Subsidiary
pursuant to designation by the board of directors of PPG as follows:
PPG may by a resolution adopted by its board of directors designate any
Restricted Subsidiary to be an Unrestricted Subsidiary, provided that in the
opinion of the board of directors of PPG it does not own a manufacturing or
research property, plant or facility which is of material importance to the
business of PPG and its Restricted Subsidiaries taken as a whole, and may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary. PPG may by
a resolution adopted by its board of directors designate a newly acquired or
formed Subsidiary to be an Unrestricted Subsidiary, provided such designation
takes place within 90 days of such acquisition or formation.
“Revolving Credit Agreement” means the Five Year Credit Agreement, dated as of
December 18, 2015, among PPG, certain lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent thereunder, as may be amended, restated or
otherwise modified from time to time.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions administered or
enforced by any Sanctions Authority (at the time of this Agreement, Cuba, Iran,
North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any publicly
available Sanctions-related list of designated Persons maintained by any
Sanctions Authority, (b) any Person organized or resident in any Sanctioned
Country or (c) any Person 50% or more owned or controlled by any Person or two
or more Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Sanctions Authority.  
“Sanctions Authority” means (a) the U.S. government, including the Office of
Foreign Assets Control of the U.S. Department of the Treasury and the U.S.
Department of State, (b) the United Kingdom, including Her Majesty’s Treasury,
(c) the United Nations Security Council, (d) the European Union, (e) Canada or
(f) any other national or supra-national governmental authority that administers
or enforces economic sanctions with jurisdiction over any Borrower or any of
such Borrower’s Subsidiaries.


8

--------------------------------------------------------------------------------





“SPC” has the meaning specified in Section 9.07(h).
“Secured Debt” means Indebtedness for money borrowed if such Indebtedness is
secured by a mortgage, pledge, lien, security interest or encumbrance on any of
the manufacturing or research property, plant or facilities of PPG or any
Restricted Subsidiary (but not including a property determined not to be a
principal property of PPG or a Restricted Subsidiary by the board of directors
of PPG in its discretion) or on any shares of stock or indebtedness of any
Restricted Subsidiary.
“Shareholders’ Interest” means as of any particular time, the aggregate of
equity capital and surplus of PPG and its Consolidated Subsidiaries, after
deducting the cost of the shares of PPG held in PPG’s treasury (i.e., shares
which had been previously issued and outstanding but have been reacquired and
are presently held by PPG), as shown on a consolidated balance sheet of PPG and
its Consolidated Subsidiaries, prepared in accordance with GAAP, as of the end
of the latest fiscal year ended prior to such determination.
“Subordinated Obligations” has the meaning specified in Section 7.05.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Taxes” and “Other Taxes” have the respective meanings specified in
Section 2.13.
“Termination Date” May 26, 2017 (or, if such date is not a Business Day, the
immediately preceding Business Day).
“Total Capitalization” means, as at any date, with respect to PPG and its
Consolidated Subsidiaries, the sum (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) Total Indebtedness as at such date
plus (b) the amount that should be set forth on the consolidated balance sheet
of PPG and its Consolidated Subsidiaries prepared as at such date opposite the
caption “Total Shareholders’ Equity” (or the equivalent caption), excluding the
amount reported in the financial statements as “Accumulated Other Comprehensive
Income (Loss)” related to “Pension and Other Postretirement Benefit
Adjustments”.
“Total Indebtedness” means, as at any date, the total amount of Indebtedness of
PPG and its Consolidated Subsidiaries on such date, determined on a consolidated
basis without duplication in accordance with GAAP.
“Type” has the meaning specified in the definition of “Advance”.
“Unrestricted Subsidiary” means any Subsidiary of PPG which is not a Restricted
Subsidiary.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.


9

--------------------------------------------------------------------------------





“Wholly-owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by PPG or by one or
more Wholly-owned Restricted Subsidiaries, or by PPG in conjunction with one or
more Wholly-owned Restricted Subsidiaries.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the audited
financial statements referred to in Section 4.01(c) (“GAAP”). Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by a Person as
an operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as capital lease obligations (and
therefore not as Indebtedness for purposes of this Agreement).
ARTICLE II
    
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make an Advance denominated in Dollars to
any Borrower in a single draw on the Effective Date in an aggregate amount not
to exceed such Lender’s Commitment. The Borrowing shall consist of Advances of
the same Type. Advances borrowed under this Section 2.01 and prepaid or repaid
may not be reborrowed. Advances may be Base Rate Advances or Eurocurrency Rate
Advances, as further provided herein. All Commitments shall be terminated upon
the making of the Advances under this Section 2.01.
SECTION 2.02. Making the Advances . (a) The Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances or (y) 10:00 A.M. (New York City time)
on the date of the proposed Borrowing in the case of a Borrowing consisting of
Base Rate Advances, by the applicable Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telecopier. The notice
of a Borrowing (a “Notice of Borrowing”) may be by telephone, but shall be
confirmed immediately in writing or telecopier in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Advance. After the
Administrative Agent’s receipt of funds from the Lenders and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to the Borrower that requested


10

--------------------------------------------------------------------------------





such Advance to an account of such Borrower maintained with the Administrative
Agent at the Administrative Agent’s address referred to in Section 9.02 and
designated by such Borrower in the applicable Notice of Borrowing.
(b)     [Intentionally Omitted].
(c)    Anything in subsection (a) above to the contrary notwithstanding, the
Eurocurrency Rate Advances may not be outstanding as part of more than six
separate Borrowings.
(d)    In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower giving
such Notice shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
SECTION 2.03. Fees. PPG shall pay to the Administrative Agent for its own
account such fees as may from time to time be agreed between PPG and the
Administrative Agent.
SECTION 2.04. [Intentionally Omitted].
SECTION 2.05. Repayment. Each Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders on the Termination Date the aggregate
principal amount of its Advances then outstanding.
SECTION 2.06. Interest on Advances.
(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender by such Borrower from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in respect of Base Rate
Advances in effect from time to time payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
(ii) [Intentionally Omitted].
(iii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in respect
of Eurocurrency Rate Advances in effect from time to time payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months, from the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or paid in full.


11

--------------------------------------------------------------------------------






    (b) Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Administrative Agent may, and upon
the request of the Required Lenders shall, require each Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender by such Borrower, payable in arrears on the dates referred to in
clause (a) above, at a rate per annum equal at all times to 1% per annum above
the rate per annum required to be paid on such Advance pursuant to clause (a)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder by such Borrower that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that, following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder upon demand.
SECTION 2.07. Interest Rate Determination. (a) If, with respect to any
Eurocurrency Rate Advances, the Required Lenders notify the Administrative Agent
that (i) they are unable to obtain matching deposits in the London interbank
market at or about 11:00 A.M. (London time) on the second Business Day before
the making of a Borrowing in sufficient amounts to fund their respective
Advances as a part of such Borrowing during its Interest Period or (ii) the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurocurrency Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrowers and the Lenders,
whereupon (A) the applicable Borrower will, on the last day of the then existing
Interest Period therefor, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist. Each Lender shall certify
its cost of funds for each Interest Period to the Administrative Agent and the
applicable Borrower as soon as practicable (but in any event not later than ten
Business Days after the first day of such period).
(b)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(c)    [Intentionally Omitted].
(d)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended.
SECTION 2.08. Optional Conversion of Advances. Any Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances made to it denominated in Dollars of one Type comprising the same
Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency


12

--------------------------------------------------------------------------------





Rate Advances shall be in an amount not less than $10,000,000 or a multiple of
$1,000,000 in excess thereof and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(c). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Dollar denominated Advances to be Converted,
and (iii) if such Conversion is into Eurocurrency Rate Advances, the duration of
the initial Interest Period for each such Advance. Each notice of Conversion
shall be irrevocable and binding on the Borrower giving such notice.
SECTION 2.09. Prepayments of Advances. (a) Any Borrower may, upon notice at
least two Business Days’ prior to the date of such prepayment, in the case of
Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City time)
on the date of such prepayment, in the case of Base Rate Advances, to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount not less
than $10,000,000 or a multiple of $1,000,000 in excess thereof and (y) in the
event of any such prepayment of a Eurocurrency Rate Advance, the applicable
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c).
(b) Each prepayment made pursuant to Section 2.05 and this Section 2.09 shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(c).
SECTION 2.10. Increased Costs. (a) If, due to any Change in Law, there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances (excluding for purposes of this Section
2.10 any such increased costs resulting from (1) Taxes or Other Taxes (as to
which Section 2.13 shall govern) and (2) changes in the basis of taxation of
overall net income or overall gross income by the United States of America or by
the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then each Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the applicable Borrower and
the Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If any Lender determines that Change in Law affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any Person controlling such Lender and that the amount of such capital
or liquidity is increased by or based upon the existence of such Lender’s
Advances to the Borrowers, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), each Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such Person in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender’s Advances to the Borrowers. A
certificate as to such amounts submitted to the Borrowers and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.
SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that


13

--------------------------------------------------------------------------------





it is unlawful, for any Lender or its Applicable Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances or to fund or maintain
Eurocurrency Rate Advances hereunder, (a) each such Eurocurrency Rate Advance
will automatically, upon such demand, be Converted into a Base Rate Advance or
an Advance that bears interest at the rate set forth in Section 2.06(a)(i), and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.
SECTION 2.12. Payments and Computations. (a) (i) the Borrowers shall make each
payment hereunder, without counterclaim or set-off, with respect to principal
of, interest on, and other amounts relating to, Advances not later than
11:00 A.M. (New York City time) on the day when due in Dollars to the
Administrative Agent at the applicable Agent’s Account in same day funds, and
(ii) the Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal or interest ratably (other than
amounts payable pursuant to Section 2.03, 2.10, 2.13 or 9.04(c)) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the other Loan Documents in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.
(c)    All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, all computations of interest based on the Eurocurrency Rate or the Federal
Funds Rate shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d)    Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(e)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Lenders hereunder
or under the other Loan Documents that such Borrower will not make such payment
in full, the Administrative Agent may assume that such Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Administrative Agent, each Lender, as the case may be, shall repay to the
Administrative Agent


14

--------------------------------------------------------------------------------





forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
(f)    To the extent that the Administrative Agent receives funds for
application to the amounts owing by any Borrower under or in respect of this
Agreement or any of the other Loan Documents in currencies other than the
currency or currencies required to enable the Administrative Agent to distribute
funds to the Lenders in accordance with the terms of this Section 2.12, the
Administrative Agent shall be entitled to convert or exchange such funds into
the required currencies, to the extent necessary to enable the Administrative
Agent to distribute such funds in accordance with the terms of this
Section 2.12; provided that each Borrower and each of the Lenders hereby agree
that the Administrative Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower, such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.12(f)
or as a result of the failure of the Administrative Agent to effect any such
conversion or exchange unless such loss, cost or expense or such failure is the
result of fraudulent acts or omissions, gross negligence or willful misconduct
of the Administrative Agent; and provided, further, that each Borrower, jointly
and severally with each other Borrower, agrees to indemnify the Administrative
Agent and each Lender, and hold the Administrative Agent and each Lender
harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.12(f) except to the extent such losses, costs or expenses arose as a
result of fraudulent acts or omissions, gross negligence or willful misconduct
of the Administrative Agent.
SECTION 2.13. Taxes. (a) Any and all payments by or on behalf of each Borrower
to or for the account of any Lender or the Administrative Agent hereunder or
under any of the other Loan Documents shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, assessments, fees, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction under the
laws of which such Lender or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof (all such non‑excluded
taxes, levies, imposts, deductions, assessments, fees, charges, withholdings and
liabilities in respect of payments hereunder or under any of the other Loan
Documents being hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any of the other Loan Documents or any other documents to be
delivered hereunder or thereunder to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.13) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b)    In addition, the Borrowers shall be jointly and severally liable for the
payment of and shall pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under any of the other Loan Documents or any other
documents to be delivered hereunder or thereunder or from the execution,
delivery or registration


15

--------------------------------------------------------------------------------





of, performing under, or otherwise with respect to, this Agreement or any of the
other Loan Documents or any other documents to be delivered hereunder or
thereunder (hereinafter referred to as “Other Taxes”).
(c)    The Borrowers shall jointly and severally indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.13) imposed
on or paid by such Lender or the Administrative Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. A certificate as to the amount of such payment or liability
delivered to any Borrower by such Lender or the Administrative Agent shall be
conclusive absent manifest error.
(d)    Within 30 days after the date of any payment of Taxes, the Borrowers
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the Notes or any other documents
to be delivered hereunder by or on behalf of any Borrower through an account or
branch outside the United States or by or on behalf of any Borrower by a payor
that is not a United States person, if the applicable Borrower determines that
no Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and
subsection (e) below, the terms “United States” and “United States person” shall
have the meanings specified in Section 7701 of the Internal Revenue Code.
(e)    Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrowers (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Administrative Agent and the Borrowers with two
original Internal Revenue Service forms W-8BEN or W-8BEN-E, as applicable, or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. Without limiting any of the above, if any Lender would be entitled
to claim, with respect to a payment from any Borrower that is a United States
person, as defined by Section 7701(a)(30) of the Internal Revenue Code, or that
is otherwise a United States-source payment, the benefits of the exemption from
United States withholding tax for portfolio interest under section 881(c) of the
Internal Revenue Code, such Lender shall also deliver a certificate to the
effect that such Lender is not (A) a “bank” within the meaning of section 881
(c)(3)(A)


16

--------------------------------------------------------------------------------





of the Internal Revenue Code, (B) a “10 percent shareholder” of PPG within the
meaning of section 881 (c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881 (c)(3)(C) of the
Internal Revenue Code. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8BEN-E, as applicable, or W-8ECI,
that the Lender reasonably considers to be confidential, the Lender shall give
notice thereof to the Borrowers and shall not be obligated to include in such
form or document such confidential information.
(f)    For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.13(e) (other than if such failure is due to a Change in Law occurring
subsequent to the date on which a form, certificate or other document originally
was required to be provided, or if such form otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.13(a) or (c) with respect to Taxes imposed by the United States
of America solely by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrowers shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Administrative Agent as may
be necessary for the Administrative Agent to comply with its obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. “FATCA” means Sections 1471 through 1474 of the Internal Revenue
Code, as amended, (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code.
(h)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(e) relating to the maintenance of a
Participant Register and (iii) any taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).
SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 9.04(c)) in excess of its ratable share of payments


17

--------------------------------------------------------------------------------





on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.14 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set‑off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.
SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Administrative Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Advance made
by such Lender.
(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder and (iv) the amount
of any sum received by the Administrative Agent from any Borrower hereunder and
each Lender’s share thereof.
(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
applicable Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of any Borrower under this Agreement.
SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of PPG and its Subsidiaries (which may include payments in connection
with the settlement of asbestos litigation). Each Borrower agrees that it shall
use the proceeds of the Advances in compliance with all applicable laws.




18

--------------------------------------------------------------------------------





ARTICLE III
    
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent. The obligations of the Lenders to make
Advances shall not become effective until the first date (the “Effective Date”)
on which all of the following conditions precedent have been satisfied:
(a)    There shall have occurred no material adverse change in the business,
assets, operations or condition, financial or otherwise, of PPG and its
Subsidiaries taken as a whole since December 31, 2015.
(b)    Except for the Disclosed Matters, there shall exist no action, suit,
investigation, litigation or proceeding affecting PPG or any of its Subsidiaries
pending or threatened before any court, governmental agency or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any of the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.
(c)    Except for information included in PPG’s filings with the Securities and
Exchange Commission, nothing shall have come to the attention of the Lenders
since the closing of the Revolving Credit Facility to lead the Lenders to
believe that the Information Memorandum was or has become misleading, incorrect
or incomplete in any material respect; without limiting the generality of the
foregoing, the Lenders shall have been given such access to the management,
records, books of account, contracts and properties of PPG and its Subsidiaries
as they shall have reasonably requested.
(d)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(e)    The Administrative Agent shall have received a fully completed and
executed Notice of Borrowing.
(f)    PPG shall have paid all accrued fees and expenses of the Administrative
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Administrative Agent) payable on or prior to the Effective Date to the extent
and as previously agreed in writing.
(g)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of PPG, dated the Effective
Date, stating that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date,
(ii)    No event has occurred and is continuing that constitutes a Default, and
(iii)    after giving effect to the Advances and all advances made under the
Other Term Loan Agreement and all other Total Indebtedness, the ratio of Total
Indebtedness to Total Capitalization will not exceed 60%, and providing a
calculation thereof in detail reasonably satisfactory to the Lenders and the
aggregate principal amount of borrowings


19

--------------------------------------------------------------------------------





outstanding from one or more banks or other financial institutions acting in a
similar capacity of the Company and its subsidiaries, on a consolidated basis,
will not exceed $4.5 billion.
(h)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent and (except for the Notes) in
sufficient copies for each Lender:
(i)    The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.15.
(ii)    Certified copies of resolutions of the Board of Directors and the
Executive Committee of PPG authorizing the negotiation and execution of this
Agreement and the other Loan Documents, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the other Loan Documents.
(iii)    A certificate of the Secretary or an Assistant Secretary of PPG
certifying the names and true signatures of the officers of PPG authorized to
sign this Agreement and the other Loan Documents and the other documents to be
delivered hereunder or thereunder.
(iv)    Favorable opinions of Glenn Bost, Esquire and K&L Gates LLP, counsel for
PPG, substantially in the forms of Exhibit E-1 and Exhibit E-2 hereto,
respectively, and as to such other matters as any Lender through the
Administrative Agent may reasonably request.
(v)    [Intentionally Omitted].
(vi)    Written evidence (which may include telecopy transmission of a signed
signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement.
(i)    The Administrative Agent and the Lenders shall have received, at least
three Business Days prior to the Effective Date, all documentation and other
information about the Borrowers as shall have been reasonably requested by the
Administrative Agent or the Lenders that they shall have reasonably determined
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.
ARTICLE IV
    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of PPG. PPG represents and warrants
as follows:
(a)    It is a corporation validly existing and in good standing under the laws
of the Commonwealth of Pennsylvania, with all requisite corporate authority to
own its properties and to carry on the business in which it is engaged; and it
is duly qualified to transact the business in which it is engaged and is in good
standing (to the extent such concept is recognized) in those jurisdictions in
which the real or personal property owned or leased or the business conducted by
it are material to its operations, except where failure to so qualify would not
have a Material Adverse Effect.


20

--------------------------------------------------------------------------------





(b)    It has the corporate power and authority to execute, deliver and perform
this Agreement, to make the Borrowings provided for herein, to execute and
deliver each of the other Loan Documents to which it is a party and to perform
its obligations under each of the other Loan Documents to which it is a party;
and all such action has been duly authorized by all necessary corporate
proceedings on its part.
(c)    The audited consolidated balance sheets and related consolidated
statements of income, shareholders’ equity, comprehensive income and cash flows
contained in PPG’s Annual Report on Form 10‑K for the fiscal year ended December
31, 2015 have been prepared in accordance with GAAP and present fairly, in all
material respects, the financial position of PPG and its Consolidated
Subsidiaries as of December 31, 2015 and 2014 and the results of operations and
cash flows of PPG and its Consolidated Subsidiaries for each of the three fiscal
years ending on December 31, 2015, 2014 and 2013. The unaudited consolidated
balance sheets and related consolidated statements of income contained in PPG’s
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2016, have
been prepared in accordance with GAAP applicable to interim unaudited financial
statements and, except for changes resulting from audit and normal year-end
adjustments and for the absence of footnotes and other information required to
be included in audited financial statements prepared in accordance with GAAP,
present fairly, in all material respects, the financial position of PPG and its
Consolidated Subsidiaries as of March 31, 2016 and the results of operations of
PPG and its Consolidated Subsidiaries for the fiscal quarter then ended.
(d)    Neither the execution and delivery of this Agreement or any of the other
Loan Documents to which it is a party, nor the consummation of the transactions
herein contemplated, nor compliance with the terms and provisions hereof or
thereof, will violate or result in a breach (i) of any of the terms, conditions
or provisions of the Restated Articles of Incorporation or bylaws of PPG; or
(ii) of any order, writ, injunction or decree of any court or any law or
regulation of the Federal government, the State of New York or any state in
which the real or personal property owned or leased or the business conducted by
PPG or any of its Subsidiaries is material to their respective operations, or
any instrumentality of such government; or (iii) of any agreement or instrument
to which PPG or any of its Subsidiaries is a party or by which it is bound, the
violation or breach of which would have a Material Adverse Effect or would
constitute a default thereunder which default would have a Material Adverse
Effect; or (iv) of any agreement or instrument to which PPG or any of its
Subsidiaries is a party or by which it is bound which would result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property of PPG or any of its Subsidiaries, which
lien, charge or encumbrance would have a Material Adverse Effect.
(e)    This Agreement and each of the other Loan Documents to which it is a
party have been duly and validly executed and delivered by PPG and constitute
legal, valid and binding obligations of PPG enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights.
(f)    Each of PPG and its Subsidiaries has fulfilled its obligations under
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan, except for such failures or
non‑compliance as would not have a Material Adverse Effect. No Reportable Event
has occurred and is continuing with respect to any Plan, except for such
Reportable Events as would not have a Material Adverse Effect. Neither PPG nor
any of its Subsidiaries has incurred any liability to PBGC or under ERISA and
the Internal Revenue Code with respect to any Plan, except for premiums not yet
due and payable or liabilities as would not have a Material Adverse Effect.


21

--------------------------------------------------------------------------------





(g)    No authorization, consent, approval, license or other action by, and no
registration or filing with, any government agency or instrumentality is
necessary in connection with the execution and delivery of this Agreement or the
Notes, the consummation of the transactions herein contemplated or the
performance of or compliance with the terms and conditions hereof and thereof,
except for such authorizations, consents, approvals, licenses or other actions
by, and such registrations or filings with, such government agencies or
instrumentalities as have been or will be timely made or obtained.
(h)    There is no threatened or, to the knowledge of PPG, pending proceeding by
or before any court, government agency or instrumentality or arbitrator against
or affecting PPG or any of its Subsidiaries which (i) except for the Disclosed
Matters, if adversely decided would have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
(i)    No part of the Advance or proceeds of any extension of credit hereunder
will be utilized for the purpose of enabling PPG to buy or carry any Margin
Stock and neither PPG nor any Subsidiary is in the business of extending credit
to others for such purpose.
(j)     (i) PPG and its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all of their respective material properties and assets,
except for minor defects in title that do not materially interfere with the
ability to conduct their respective businesses as currently conducted or to
utilize such properties and assets for their intended purposes.
(ii)     PPG and its Subsidiaries have complied with all obligations under all
material leases to which each of them is a party and all such leases are in full
force and effect, except where failure to so comply would not have a Material
Adverse Effect. PPG and its Subsidiaries enjoy peaceful and undisturbed
possession under all such material leases, except where the lack of such
peaceful and undisturbed possession would not have a Material Adverse Effect.
(iii)     PPG and its Subsidiaries own or possess all the patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and rights
with respect to the foregoing necessary to own and operate their respective
properties and to carry on their respective business as presently conducted and
as presently planned to be conducted without conflict with the rights of others
in any manner that would have a Material Adverse Effect.
(k)     No statement made by PPG in any certificate, report or document
furnished by or on behalf of PPG under or in connection with this Agreement or
any of the other Loan Documents is false or misleading in any material respect
and no such certificate, report or document omits to state a material fact
necessary to make the statements contained therein not misleading.
(l)     Since December 31, 2015 there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of PPG and
its Subsidiaries taken as a whole.
(m)     PPG has filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by PPG
except for any taxes or assessments that PPG is contesting in good faith. The
charges, accruals and reserves on the books of PPG in respect of taxes or other
governmental charges are, in the opinion of PPG, adequate.


22

--------------------------------------------------------------------------------





(n)    PPG and its Subsidiaries are in compliance in all material respects with
all laws and regulations relating to the protection of the environment except
where the failure to do so, either singly or in the aggregate, would not have a
Material Adverse Effect.
(o)    No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(p)    Other than Liens permitted pursuant to Section 5.02(c) and Liens which
would not result in a Material Adverse Effect, no Lien exists over all or any of
the present or future revenues or assets of PPG or any of its Subsidiaries.
(q)    Each Borrower (other than PPG) is a Wholly-owned Subsidiary of PPG.
(r)    No financial statement contained in any filing by PPG with the United
States Securities and Exchange Commission when filed is false or misleading in
any material respect or omits to state a material fact necessary to make the
statements contained therein not misleading.
(s)    Each Borrower has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Each Borrower, its Subsidiaries
and their respective directors and executive officers and, to the knowledge of
such Borrower, any other officers, employees and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not engaged in any activity that would constitute or give rise to a violation of
applicable Sanctions. None of any Borrower, any Subsidiary or any of their
respective directors or executive officers or, to the knowledge of any Borrower,
any other officers, employees or any agents acting on behalf of any Borrower or
any of its Subsidiaries in any capacity in connection with the credit facility
established hereby, is a Sanctioned Person.  
As used in this Section 4.01, “material” shall mean material in the context of
the financial condition of PPG and its Consolidated Subsidiaries taken as a
whole.
ARTICLE V
    
COVENANTS OF THE BORROWERS
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
the Borrowers will:
(a)    Reports, Financial Statements and Other Information. (i) File or cause to
be filed with the United States Securities and Exchange Commission in compliance
with the requirements thereof each Current Report on Form 8-K, Quarterly Report
on Form 10-Q and Annual Report on Form 10‑K required to be filed by PPG and
deliver to the Administrative Agent, within 120 days of the end of each fiscal
year of PPG, a certificate of the chief financial officer of PPG as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with the ratio of
Total Indebtedness of PPG and its Consolidated Subsidiaries to Total
Capitalization as provided in Section 5.02(b) hereof, provided that, to the
extent that any Lender is required pursuant to applicable law to obtain directly
from the Borrowers any financial statements included in any such report filed
with the United States Securities and Exchange Commission, the Borrowers shall
promptly provide such financial statements upon reasonable request of such
Lender through the Administrative Agent; (ii) concurrently with the delivery of
financial statements under clause (i) above, a certificate of a financial
officer of PPG


23

--------------------------------------------------------------------------------





(A) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (B) setting forth reasonably detailed
calculations demonstrating compliance with Section 5.02(b); (iii) promptly
furnish to the Administrative Agent for distribution to the Lenders, subject to
reasonable confidentiality requirements if appropriate, such information
respecting the financial condition and affairs of PPG as the Administrative
Agent or any Lender through the Administrative Agent may reasonably require; and
(iv) promptly after the commencement thereof, furnish to the Administrative
Agent for distribution to the Lenders, subject to reasonable confidentiality
requirements if appropriate, notice of all actions and proceedings before any
court, governmental agency or arbitrator affecting PPG or any of its
Subsidiaries of the type described in Section 4.01(h), provided that the
Borrowers shall have no obligation to furnish the notice referred to in this
clause (iv) with respect to such actions or proceedings referred to in
Section 4.01(h)(i) which are not reasonably likely to be adversely decided.
(b)    Notice of Default. Within five days after any officer of PPG obtains
knowledge of any Default or Event of Default, PPG will provide to each Lender a
certificate of PPG setting forth the details thereof and the action which PPG is
taking or proposes to take with respect thereto.
(c)    Maintenance of Properties. Maintain and keep, and shall cause its
Subsidiaries to maintain and keep, their respective properties in such repair,
working order and condition, and make or cause to be made all such needful and
proper repairs, renewals and replacements thereto, as in the judgment of PPG are
necessary and in the interests of PPG or such Subsidiary; provided, however,
subject to Section 5.02(d), that nothing in this Section 5.01(c) shall prevent
PPG (or any Subsidiary thereof) from selling, abandoning or otherwise disposing
of any of its respective businesses from time to time if, in the judgment of PPG
or such Subsidiary, such sale, abandonment, disposition or discontinuance is
advisable.
(d)    Existence; Business and Properties. Do or cause to be done, except in the
case of any of its Subsidiaries where the failure to do so would not have a
Material Adverse Effect, all things necessary to preserve, renew and keep in
full force and effect its legal existence in its jurisdiction of incorporation,
and do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business as its board of directors shall
determine in its judgment.
(e)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
applicable tax laws, ERISA and environmental laws.
(f)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which PPG or such Subsidiary operates; provided, however,
that PPG and its Subsidiaries may self-insure to the extent consistent with
prudent business practice as reasonably determined by PPG and such Subsidiary.
(g)    Anti-Corruption Laws and Sanctions. Each Borrower will maintain in effect
and enforce policies and procedures designed to promote and achieve compliance
by such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.


24

--------------------------------------------------------------------------------





SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid,
PPG will not, and will not permit any of its Restricted Subsidiaries (or (i) in
the case of clause (b) below, its Consolidated Subsidiaries and (ii) in the case
of clauses (f) and (g) below, its Subsidiaries) to:
(a)    Sale of Assets, Consolidation, Merger, etc. (i) Sell, transfer or lease
all or substantially all of the assets, business or property of (A) PPG or (B)
PPG and its Restricted Subsidiaries on a consolidated basis; or (ii) enter into
any merger or consolidation, unless PPG or such Restricted Subsidiary shall be
the surviving corporation.
(b)    Financial Undertaking. Permit the ratio of Total Indebtedness to Total
Capitalization to exceed 60% at any time.
(c)    Secured Debt. Issue, assume, guarantee, create or incur any Secured Debt
without effectively providing that the Advances (together with, if PPG shall so
determine, any other Indebtedness of PPG or such Restricted Subsidiary then
existing or thereafter created ranking equally with the Advances, including
Guarantees of Indebtedness of others) shall be secured equally and ratably with
(or prior to) such Secured Debt so long as such Secured Debt shall be so
secured, except that this Section 5.02(c) shall not apply to Secured Debt
secured by:
(i)    mortgages on property of any corporation existing at the time such
corporation becomes a Subsidiary;
(ii)    mortgages on property existing at the time of acquisition thereof or to
secure the payment of all or any part of the purchase price thereof or to secure
any Indebtedness incurred prior to, at the time of or within 90 days after the
acquisition of such property for the purpose of financing all or any part of the
purchase price thereof;
(iii)    mortgages on particular property to secure Indebtedness incurred in
financing all or any part of the cost of exploration or development of such
property, or to secure all or any part of the cost of improvements to such
property which is, in the opinion of the board of directors of PPG,
substantially unimproved, or to secure any Indebtedness incurred to provide
funds for such purpose;
(iv)    mortgages on property in favor of the United States of America or any
State thereof, or any other country, or any political subdivision of any of the
foregoing, to secure payments pursuant to any contract or statute or to secure
any Indebtedness incurred for the purpose of financing all or any part of the
purchase price or the cost of construction of the property subject to such
mortgages;
(v)    mortgages which secure Indebtedness owing to PPG or a Wholly-owned
Restricted Subsidiary by a Subsidiary of PPG; and
(vi)    any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any mortgage referred to in
the foregoing clauses (i) to (v), inclusive, or of any Indebtedness secured
thereby; provided that such extension, renewal or replacement mortgage shall be
limited to all or any part of the same property that secured the mortgage
extended, renewed or replaced (plus improvements on such property).
As used in clauses (i) through (vi) above, the terms “mortgage” or “mortgages”
shall include pledges, liens, and security interests.


25

--------------------------------------------------------------------------------





Notwithstanding the foregoing provisions of this Section 5.02(c), PPG and any
one or more Restricted Subsidiaries may, without equally and ratably securing
the Advances, issue, assume, guarantee, create or incur Secured Debt which would
otherwise be subject to the foregoing restrictions if, after giving effect to
the Secured Debt to be issued, assumed, guaranteed, created or incurred, the sum
of (a) the aggregate amount of all such Secured Debt of PPG and its Restricted
Subsidiaries (not including Secured Debt permitted under clauses (i)
through (vi) above) and (b) the aggregate value of the Sale and Leaseback
Transactions (as defined in Section 5.02(d)) in existence at such time (except
Sale and Leaseback Transactions the proceeds of which have been applied in
accordance with Section 5.02(d)(i)(B)) does not exceed 5% of the Shareholders’
Interest.
(d)    Limitation on Sales and Leasebacks and Transfers of Assets to
Unrestricted Subsidiaries.
(i)    Enter into any arrangement with any bank, insurance company or other
lender or investor, or to which any such lender or investor is a party,
providing for the leasing to PPG or such Restricted Subsidiary of any real
property (except a lease for a temporary period not to exceed three years by the
end of which it is intended that the use of such real property by the lessee
will be discontinued) which has been or is to be sold or transferred by PPG or
such Restricted Subsidiary to such lender or investor or to any person to whom
funds have been or are to be advanced by such lender or investor on the security
of such real property (herein referred to as a “Sale and Leaseback Transaction”)
unless either:
(A)    PPG or such Restricted Subsidiary could create Secured Debt secured by a
mortgage, in accordance with Section 5.02(c), on the real property to be leased,
in an amount equal to the value (as hereinafter defined) of such Sale and
Leaseback Transaction, without equally and ratably securing the Advances, or
(B)    PPG applies (and in any case PPG covenants that it will apply) within 120
days after the Sale and Leaseback Transaction, regardless of whether such Sale
and Leaseback Transaction may have been made by PPG or by a Restricted
Subsidiary, an amount equal to the greater of (i) the net proceeds of the sale
of the real property leased pursuant to such Sale and Leaseback Transaction and
(ii) the fair value of the real property so leased at the time of entering into
such Sale and Leaseback Transaction (as determined by the board of directors of
PPG) to the retirement of Funded Debt of PPG; provided that the amount to be
applied to the retirement of Funded Debt of PPG shall be reduced by
(1)    the principal amount of any Advances outstanding on the date of the Sale
and Leaseback Transaction repaid by PPG within 120 days after such Sale and
Leaseback Transaction, and
(2)    the principal amount of Funded Debt, other than Advances, voluntarily
retired by PPG within 120 days after such sale;
provided that no repayment or retirement referred to in this clause (B) may be
effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.
For purposes of this Section 5.02(d) and Section 5.02(c), the term “value” shall
mean, with respect to a Sale and Leaseback Transaction, as of any particular
time, the amount


26

--------------------------------------------------------------------------------





equal to the greater of (i) the net proceeds of the sale of the real property
leased pursuant to such Sale and Leaseback Transaction and (ii) the fair value
of the real property so leased at the time of entering into such Sale and
Leaseback Transaction (as determined by the board of directors of PPG), divided
first by the number of full years in the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.
(ii)    Transfer any assets which, in the reasonable opinion of the board of
directors of PPG, constitute a major manufacturing or research property, plant
or facility of PPG and its Restricted Subsidiaries, taken as a whole, to any
Unrestricted Subsidiary.
(e)    Margin Stock. Purchase or hold any Margin Stock if more than 25% of the
value of its assets (as defined in said Regulation U) is or would be represented
by Margin Stock.
(f)    Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by United States or
applicable foreign generally accepted accounting principles or by the United
States Securities and Exchange Commission or the Public Company Accounting
Oversight Board or any similar foreign governmental agency or instrumentality.
(g)    Change in Nature of Business. Change the primary nature of its business
from manufacturing and selling coatings and related products.
(h)    Anti-Corruption and Sanctions Laws. No Borrower will request any Advance,
and no Borrower shall use, and each Borrower shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Advance, directly or indirectly, (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (C) in any other manner that would constitute or give
rise to a violation of any Sanctions by any party hereto.
(i)    Amendments to Revolving Credit Agreement and Other Term Loan Agreement.
If any amendment or modification to either the Revolving Credit Agreement and
related loan documents (or the entering into of any agreement that has a similar
effect) or the Other Term Loan Agreement and related loan documents (or the
entering into of any agreement that has a similar effect) adds any new or makes
more restrictive any events of default, representations, warranties or covenants
(other than with respect to provisions specific to revolving credit facility
provided under the Revolving Credit Agreement), the Borrowers acknowledge and
agree that the Borrowers will enter into an amendment to this Agreement or the
other Loan Documents (or enter into new Loan Documents) to make corresponding
changes to such Loan Document to provide for such additional covenants,
representations, warranties or events of default or such more restrictive events
of default, representations, warranties or covenants, as the case may be.
ARTICLE VI

EVENTS OF DEFAULT






27

--------------------------------------------------------------------------------





SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    (i) PPG shall default (whether as direct obligor or guarantor) in the
payment of principal of any Advance when due; or (ii) PPG shall default (whether
as direct obligor or guarantor) in the payment of any interest, fee or any other
amount payable under this Agreement or under any other Loan Document and, in the
case of this clause (ii), such default shall have continued for a period of
five (5) Business Days thereafter;
(b)    PPG shall default (whether as direct obligor or guarantor) (i) in any
payment of principal of or interest on any other obligation for borrowed money
in excess of $50,000,000 in unpaid principal amount, in each case beyond any
period of grace provided with respect thereto, or (ii) in the performance of any
other agreement, term or condition contained in any other agreement under which
any such other obligation for borrowed money in excess of $50,000,000 is created
and shall not have cured such default within any period of grace provided by
such agreement, if the effect of such default is to cause, or permit the holder
or holders of such obligation (or a trustee or agent on behalf of such holder or
holders) to cause, such obligation to become due prior to its stated maturity;
(c)    Any representation or warranty made herein or pursuant hereto by PPG, or
any certificate furnished pursuant to the provisions hereof, shall prove to have
been false or misleading in any material respect as of the time made or
furnished;
(d)    PPG shall default in the performance of any covenant contained in
Section 5.01(b) or Section 5.02 hereof;
(e)    PPG or any other Borrower shall default in the performance of any other
covenant, term, condition or provision of this Agreement or any other Loan
Document and such default shall not be remedied for a period of thirty (30) days
after written notice thereof to PPG from the Administrative Agent at the request
of any Lender;
(f)    A final judgment or order for the payment of money in excess of
$50,000,000 shall be rendered by a court of record against PPG and such judgment
or order shall not be appealable and shall continue unsatisfied and unstayed for
a period of thirty (30) days;
(g)    Any of the following shall have occurred: (i) any person or group of
persons shall have acquired beneficial ownership of a majority in interest of
the outstanding Voting Stock of PPG (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended, and the applicable
rules and regulations thereunder) unless such acquisition of beneficial
ownership is approved by a majority of the Incumbent Board (as such term is
defined in clause (ii) of this paragraph (g)), or (ii) individuals who, as of
the date of this Agreement were directors of PPG, together with any replacement
or additional directors whose election was recommended by or who were elected by
a majority of directors then in office (such directors together herein called
the “Incumbent Board”), cease to constitute a majority of the board of directors
of PPG or (iii) PPG shall cease to own, directly or indirectly, 100% of the
Voting Stock of any other Borrower;
(h)    A proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of any Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such proceeding shall remain undismissed


28

--------------------------------------------------------------------------------





or unstayed and in effect for a period of sixty (60) consecutive days or such
court shall enter a decree or order granting the relief sought in such
proceeding;
(i)    PPG shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or shall consent to
the entry of an order for relief in an involuntary case under any such law, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) of PPG or for any substantial part of its property, or shall make a
general assignment for the benefit of creditors, or shall admit in writing its
inability generally to pay its debts as they become due, or shall take any
corporate action in furtherance of any of the foregoing; or
(j)    PPG shall fail to meet its minimum funding requirements under ERISA with
respect to any Plan or if any Plan shall be terminated by act of the PBGC or a
trustee shall be appointed for any Plan, except when such failure is of an
amount which is not material to the financial condition of PPG or such
termination or appointment would not result in the imposition on PPG of material
liability, or when such failure is the result of contesting such minimum funding
requirements in good faith and PPG has established on its books any reserve
which is required by GAAP with respect thereto;
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.
ARTICLE VII
    
GUARANTY
SECTION 7.01. Guaranty. PPG hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Borrower now or hereafter existing under or in
respect of this Agreement and each of the other Loan Documents to which such
Borrower is a party (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, PPG’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Borrower to the Administrative Agent or any Lender under or in respect of this
Agreement and each of the other Loan Documents to which such other Borrower is a
party but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Borrower. The obligations of PPG under this Section 7.01 constitute a
guaranty of payments and not of collection.


29

--------------------------------------------------------------------------------





SECTION 7.02. Guaranty Absolute. PPG guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement and the
applicable Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto. The
obligations of PPG under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other obligations of any other Borrower under or
in respect of this Agreement and the applicable Loan Documents, and a separate
action or actions may be brought and prosecuted against PPG to enforce this
Guaranty, irrespective of whether any action is brought against any other
Borrower or whether any other Borrower is joined in any such action or actions.
The liability of PPG under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and PPG hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:
(a)    any lack of validity or enforceability of this Agreement, any Loan
Document or any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Borrower under or in respect of this Agreement or any of the other
Loan Documents, or any other amendment or waiver of or any consent to departure
from this Agreement or any of the other Loan Documents, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or any of the other Loan
Documents or any other assets of any Borrower or any of its Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
(f)    any failure of the Administrative Agent or any Lender to disclose to any
Borrower any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower now or hereafter known to the Administrative Agent or such Lender (PPG
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information);
(g)    the release or reduction of liability of any other guarantor or surety
with respect to the Guaranteed Obligations;
(h)    the enactment of any exchange controls in the jurisdiction of any
Subsidiary or any Governmental Authority thereof, or the occurrence of any
adverse political or economic development in the jurisdiction of any Subsidiary;
or
(i)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, any Borrower or any other guarantor or surety.


30

--------------------------------------------------------------------------------





This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of any other
Borrower or otherwise, all as though such payment had not been made.
SECTION 7.03. Waivers and Acknowledgments. (a) PPG hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.
(b)    PPG hereby unconditionally and irrevocably waives any right to revoke
this Guaranty and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
(c)    PPG hereby unconditionally and irrevocably waives (i) any defense arising
by reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any Lender that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of PPG or other rights of PPG to proceed
against any of the other Borrowers, any other guarantor or any other Person or
any collateral and (ii) any defense based on any right of set‑off or
counterclaim against or in respect of the obligations of PPG hereunder.
(d)    PPG hereby unconditionally and irrevocably waives any duty on the part of
the Administrative Agent or any Lender to disclose to PPG any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower or any of its
Subsidiaries now or hereafter known by the Administrative Agent or such Lender.
(e)    PPG hereby unconditionally and irrevocably waives any defense arising by
reason of any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Guaranteed Obligations or any Credit Party’s rights
with respect thereto, including (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of a non-Dollar currency for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such jurisdiction or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use or of the ability to
operate its business or a material part thereof, or (iv) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction which has the same effect as the events described
in clause (i), (ii) or (iii) above (in each of the cases contemplated in
clauses (i) through (iv) above, to the extent occurring or existing on or at any
time after the date of this Agreement).
(f)    PPG acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waivers set forth in Section 7.02 and this Section 7.03 are knowingly made
in contemplation of such benefits.


31

--------------------------------------------------------------------------------





SECTION 7.04. Subrogation. PPG hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
other Borrower or any other insider guarantor that arise from the existence,
payment, performance or enforcement of PPG’s obligations under or in respect of
this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to PPG in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the Termination Date, such amount shall be received and held in trust for
the benefit of the Administrative Agent and the Lenders, shall be segregated
from other property and funds of PPG and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) PPG shall make payment to the Administrative
Agent or any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Administrative Agent and the Lenders will, at PPG’s request and
expense, execute and deliver to PPG appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to PPG of an interest in the Guaranteed Obligations resulting from
such payment made by PPG pursuant to this Guaranty.
SECTION 7.05. Subordination. PPG hereby subordinates any and all debts,
liabilities and other obligations owed to PPG by each other Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:
(a)    Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG may receive regularly
scheduled payments from any other Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, PPG shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Borrower, PPG agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before PPG receives payment of any Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG shall, if the Administrative
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Administrative Agent and the Lenders


32

--------------------------------------------------------------------------------





and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of PPG under the other provisions of this
Guaranty.
(d)    Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Borrower), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of PPG, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require PPG (A) to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Administrative Agent for application
to the Guaranteed Obligations (including any and all Post Petition Interest).
SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon PPG, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Administrative Agent and the Lenders and their respective
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, the Administrative Agent or
any Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to the Administrative Agent or
such Lender herein or otherwise, in each case as and to the extent provided in
Section 9.07.
ARTICLE VIII
    
THE ADMINISTRATIVE AGENT
SECTION 8.01. Authorization and Action. Each of the Lenders hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and under the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement and in the other Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement, the other Loan Documents or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by PPG or any other Borrower pursuant to the terms of this Agreement
or the other Loan Documents.
SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the Lender that made any
Advance as the holder of the Indebtedness


33

--------------------------------------------------------------------------------





resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07; (ii) may consult
with legal counsel (including counsel for the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any of the other Loan Documents; (iv) shall
not have any duty to ascertain or to inquire as to the performance, observance
or satisfaction of any of the terms, covenants or conditions of this Agreement
or any of the other Loan Documents on the part of any Borrower or the existence
at any time of any Default or to inspect the property (including the books and
records) of any Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall incur no liability
under or in respect of this Agreement or any of the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier or telegram) believed by it to be genuine and signed
or sent by the proper party or parties.
SECTION 8.03. BNP and Affiliates. With respect to its Commitment, the Advances
made by it and the Note issued to it, if any, BNP shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise the same as though it were not the Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
BNP in its individual capacity. BNP and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, PPG, any of
its Subsidiaries and any Person who may do business with or own securities of
PPG or any such Subsidiary, all as if BNP were not the Administrative Agent and
without any duty to account therefor to the Lenders. The Administrative Agent
shall have no duty to disclose information obtained or received by it or any of
its affiliates relating to PPG or its Subsidiaries to the extent such
information was obtained or received in any capacity other than as
Administrative Agent.
SECTION 8.04. Lender Credit Decision. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in
Section 4.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.
SECTION 8.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Advances then owed to each of them, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Administrative
Agent’s fraudulent acts or omissions, gross negligence or willful misconduct,
and provided, further, that the obligations of each Lender that shall cease to
be a party to this Agreement in accordance with Section 9.07 shall terminate on
the date of the applicable assignment except to the extent any claim hereunder
relates to an event arising prior to such assignment. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand


34

--------------------------------------------------------------------------------





for its ratable share of any out‑of‑pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrowers. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.
SECTION 8.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrowers and may be removed at any time with or without cause by the Required
Lenders by giving written notice thereof to the Administrative Agent and the
Borrowers. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the existing Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a financial institution organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
SECTION 8.07. Other Agents. Each party hereto acknowledges that the sole lead
arranger has no liability hereunder acting in such capacity.
ARTICLE IX
    
MISCELLANEOUS
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (i) no amendment, waiver or consent shall, unless in writing and
signed by each Lender directly affected thereby in addition to the Required
Lenders, do any of the following: (a) increase the Commitments of the Lenders,
(b) reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (c) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, or (d) extend the termination date of any Commitment; (ii) no
amendment, waiver or consent shall, unless in writing and signed by each Lender,
do any of the following: (a) waive any of the conditions specified in Section
3.01, (b) change the definition of “Required Lenders” or change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Advances,
or the number of Lenders, that shall be required for the Lenders or any of them
to take any action hereunder, (c) reduce or limit the obligations of PPG under
Section 7.01 or release PPG or otherwise limit PPG’s liability with respect to
the obligations owing to the Administrative Agent and the Lenders, (d) amend
this Section 9.01 or (e) amend or modify any provision of any Loan Document
having the effect of modifying the pro


35

--------------------------------------------------------------------------------





rata treatment of the Lenders thereunder; (iii) [intentionally omitted];
(iv) [intentionally omitted]; and (v) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any Note.
SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier or telegraphic
communication) and mailed, telecopied, telegraphed or delivered, (i) if to any
Borrower, at the address of PPG at One PPG Place, Pittsburgh, Pennsylvania
15272, telecopy number 412-434-4416, Attention: Treasurer, with a copy to PPG at
One PPG Place, Pittsburgh, Pennsylvania 15272, telecopy number 412-434-2490,
Attention: Senior Vice President and General Counsel; (ii) if to any Lender, at
its at its address (or telecopy number) set forth in its Administrative
Questionnaire; and (iii) if to the Administrative Agent, to the attention of
Tomas Stasko, facsimile: 201-616-7911, telephone: 514-285-6100 x 5560, email:
NYK_LS_LOAN_BOOK@us.bnpparibas.com, with a copy to Michael Kowalczuk, telephone:
212-841-2081, email: michael.kowalczuk@us.bnpparibas.com, and
dl.nyk_cov.middle.office@americas.bnpparibas.com; or, as to the Borrowers or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrowers and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied or telegraphed, be effective when deposited in
the mails, telecopied, or delivered to the telegraph company, respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or PPG may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Notwithstanding anything to the contrary contained in this Agreement or
any Note, (i) any notice to the Borrowers or to any one of them required under
this Agreement or any such Note that is delivered to PPG shall constitute
effective notice to the Borrowers or to any such Borrower, including PPG and
(ii) any Notice of Borrowing or any notice of Conversion delivered pursuant to
the terms of this Agreement may be delivered by any Borrower or by PPG, on
behalf of any other Borrower. Each Borrower (other than PPG) hereby irrevocably
appoints PPG as its authorized agent to receive and deliver notices in
accordance with this Section 9.02, and hereby irrevocably agrees that (A) in the
case of clause (i) of the immediately preceding sentence, the failure of PPG to
give any notice referred to therein to any such Borrower to which such notice
applies shall not impair or affect the validity of such notice with respect
thereto and (B) in the case of clause (ii) of the immediately preceding
sentence, the delivery of any such notice by PPG, on behalf of any other
Borrower, shall be binding on such other Borrower to the same extent as if such
notice had been executed and delivered directly by such Borrower.
SECTION 9.03. No Waiver; Remedies. No failure on the part of any Borrower, any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude


36

--------------------------------------------------------------------------------





any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
SECTION 9.04. Costs and Expenses. (a) PPG agrees to pay all reasonable and
customary out-of-pocket costs and expenses of the Administrative Agent (within
10 days of receipt of a written itemized statement, together with supporting
documentation, identifying in reasonable detail the amounts of such costs and
expenses) incurred in connection with the preparation, execution and delivery of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder or thereunder, including, without limitation, all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and the reasonable fees and expenses of counsel for the Administrative Agent
with respect thereto. PPG further agrees to pay all reasonable and documented
out-of-pocket costs and expenses, if any, of the Administrative Agent and the
Lenders incurred in connection with the enforcement of this Agreement, any of
the other Loan Documents and the other documents to be delivered hereunder or
thereunder, including, without limitation, reasonable fees and expenses of
counsel for the Administrative Agent and each Lender in connection with the
enforcement of rights under this Section 9.04(a).
(b)    The Borrowers agree to indemnify and hold harmless the Administrative
Agent and each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) this
Agreement, any of the other Loan Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or (ii) the actual or alleged presence of hazardous materials on any property of
PPG or any of its Subsidiaries or any environmental action relating in any way
to PPG or any of its Subsidiaries, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
fraudulent acts or omissions, gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Borrower, its
directors, equity holders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. Each
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Administrative Agent, any Lender,
any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to this Agreement, any of the other Loan Documents, any of
the transactions contemplated herein or therein or the actual or proposed use of
the proceeds of the Advances. No Indemnified Party shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damage is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
fraudulent acts or omissions, gross negligence or willful misconduct.
(c)    If (x) any payment or prepayment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by any Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance,
as a result of a payment, prepayment or Conversion


37

--------------------------------------------------------------------------------





pursuant to Section 2.07, 2.09 or 2.11, acceleration of the maturity of the
Notes pursuant to Section 6.01 or for any other reason, or (ii) as a result of a
payment, prepayment or Conversion pursuant to Section 2.07, 2.09 or 2.11, (y)
any assignment of any Eurocurrency Rate Advance of any Borrower is made by any
Lender other than on the last day of as a result of a demand by PPG pursuant to
Section 9.07(a) or (z) any Borrower fails for any reason (including without
limitation because applicable conditions precedent have not been satisfied) to
borrow any Eurocurrency Rate Advance, such Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment, prepayment, Conversion, assignment
or failure to borrow, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender as specified in this Section 9.04(c)
delivered to such Borrower shall be conclusive absent demonstrable error.
(d)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.10, 2.13 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
SECTION 9.05. Right of Set‑off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) either (x) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01 or (y) the automatic acceleration of the Advances
pursuant to Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the applicable Borrower and the Administrative Agent after
any such set‑off and application, provided that the failure to give such notice
shall not affect the validity of such set‑off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set‑off)
that such Lender and its Affiliates may have.
SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by PPG and the Administrative Agent and when the Administrative Agent shall have
been notified by each Initial Lender that such Initial Lender has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrowers,
the Administrative Agent and each Lender and their respective successors and
assigns, except that no Borrower (including PPG as guarantor under Article VII)
shall have the right to assign any of its rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent
and the Lenders, provided that any Borrower other than PPG may assign its rights
or obligations to PPG or any other Borrower without such prior written consent.
SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by PPG will (following (x) a demand by such Lender pursuant to
Section 2.10 or 2.13 or (y) a failure by such Lender to sign, within three
Business Days after the date originally scheduled for delivery of such


38

--------------------------------------------------------------------------------





signature if the Required Lenders have delivered such signature on or prior to
such scheduled date, any proposed amendment, waiver or consent to this Agreement
or the Notes requiring, pursuant to Section 9.01, the signature of all Lenders),
upon at least five Business Days’ notice to such Lender and the Administrative
Agent, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was an Affiliate of a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of the Commitment of the assigning Lender being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 unless
otherwise agreed by the Administrative Agent and, so long as no Default has
occurred and is continuing, PPG, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by PPG
pursuant to this Section 9.07(a) shall (x) be an assignment of all of such
Lender’s rights and obligations under this Agreement (including, without
limitation, all of such Lender’s Commitment, the Advances owing to it and the
Note or Notes held by it) and (y) be arranged by PPG after receipt of the
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, and shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
PPG pursuant to this Section 9.07(a) unless and until such Lender shall have
received one or more payments from either the Borrowers or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Advances owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vi) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment, (unless the assignee is already a
Lender hereunder) an Administrative Questionnaire for the assignee and a
processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by PPG, such recordation fee shall be payable by PPG except
that no such recordation fee shall be payable in the case of an assignment made
at the request of PPG to an Eligible Assignee that is an existing Lender, and
(vii) any Lender may, without the approval of PPG, assign all or a portion of
its rights to any of its Affiliates. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Section 2.10, 2.13 and 9.04 to the extent any claim thereunder relates to an
event arising prior such assignment) and be released from its obligations under
this Agreement (other than its obligations under Section 8.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or


39

--------------------------------------------------------------------------------





representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
(c)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.
(d)    The Administrative Agent, acting solely for this purpose as an agent of
PPG, shall maintain at its address referred to in Section 9.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount (and stated interest on) of the Advances owing to, each Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(e)    Each Lender may sell participations to one or more banks or other
entities (other than PPG or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrowers
hereunder) and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement and the other Loan Documents, (iv) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of this Agreement or any of the other Loan
Documents, or any consent to any departure by any Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder or
thereunder, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation. Each


40

--------------------------------------------------------------------------------





Lender that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to PPG furnished to such Lender by or on behalf of PPG; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any Confidential
Information relating to PPG received by it from such Lender.
(g)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or to any other central bank; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
upon the identification as such in writing from time to time by such Granting
Lender to the Administrative Agent and PPG and upon the prior written consent of
PPG in its sole and absolute discretion, the option to provide to any Borrower
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Advance, the Granting Lender shall be obligated
to make such Advance pursuant to the terms hereof. The making of an Advance by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent and as if such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with such Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.07, any SPC may (i) with notice to, but without the prior written
consent of, PPG and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by PPG and the
Administrative Agent) providing liquidity and/or credit support to or for the


41

--------------------------------------------------------------------------------





account of such SPC to support the funding or maintenance of Advances and
(ii) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
9.07(h) may not be amended without the written consent of the SPC.
SECTION 9.08. Confidentiality. None of the Administrative Agent or any Lender
shall disclose any Confidential Information to any other Person without the
consent of PPG, other than (a) to the Administrative Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors; (b) as
contemplated by Section 9.07(f), to actual or prospective assignees and
participants, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Borrowers and their obligations (provided, such assignees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 9.08 or other provisions at least as restrictive as
this Section 9.08) in each case only on a confidential need-to-know basis;
(c) as required by any law, rule or regulation or judicial process; (d) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or financial institutions (including any
self-regulatory authority); (e) to any other party hereto; (f) in connection
with any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of its rights hereunder or thereunder; (g) with the
consent of PPG; (h) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 9.08, (ii)
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by a Borrower or any of its Subsidiaries or (iii)
becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a non-confidential basis from a source other than a
Borrower; and (i) on a confidential basis to (x) any rating agency in connection
with rating a Borrower or its Subsidiaries or the Advances, (y) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Advances or (z) data service
providers, including league table providers, that serve the lending industry.
SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at its principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.
(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any other currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such other currency with
Dollars at its principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.


42

--------------------------------------------------------------------------------





(c)    The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.
SECTION 9.12. Jurisdiction, Etc. (a) (i) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, City of New York,
and any appellate court from any thereof, in any action or proceeding to which
PPG or any other Borrower organized under the laws of the United States or any
State thereof is a party and (ii) each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in the Borough of Manhattan, City of New York, and any
appellate court from any thereof, in any action or proceeding to which any
Borrower not organized under the laws of the United States or any State thereof
is a party, in each of the cases referred to in the preceding clauses (i) and
(ii) in any case arising out of or relating to this Agreement or the Notes, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Borrowers
hereby consent to the service of process in any action or proceeding in such
courts by the mailing thereof by any parties hereto by registered or certified
mail, postage prepaid, to such Borrower at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 9.13. [Intentionally Omitted].
SECTION 9.14. [Intentionally Omitted].
SECTION 9.15. Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR


43

--------------------------------------------------------------------------------





ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.
SECTION 9.16. USA PATRIOT ACT. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title iii of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with said
Act.
SECTION 9.17. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of each of the Borrowers,
their stockholders and/or their Affiliates. Each Borrower agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Borrower, its stockholders or its Affiliates, on the
other.  Each of the Borrowers acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and each Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person.  Each Borrower
acknowledges and agrees that such Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.
[Signature pages follow]




44

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
PPG INDUSTRIES, INC.




By: /s/ Vincent J. Morales   
Name: Vincent J. Morales
Title: Vice President, Investor Relations and
           Treasurer


U.S. Federal Tax Identification No. for PPG:
25-0730780


Address for PPG:
One PPG Place
Pittsburgh, Pennsylvania 15272




 
 






--------------------------------------------------------------------------------







 
BNP PARIBAS,
as Administrative Agent




By: /s/ Christopher Sked   
Name: Christopher Sked
Title: Managing Director


By: /s/ Gregoire Poussard   
Name: Gregoire Poussard
Title: Vice President













BNP Term Loan Agreement

--------------------------------------------------------------------------------






 
LENDERS




BNP PARIBAS,




By: /s/ Christopher Sked   
Name: Christopher Sked
Title: Managing Director


By: /s/ Gregoire Poussard   
Name: Gregoire Poussard
Title: Vice President










--------------------------------------------------------------------------------


SCHEDULE I
[INTENTIONALLY OMITTED]











--------------------------------------------------------------------------------


SCHEDULE 2.01




COMMITMENTS
LENDER
Commitment
BNP Paribas
$250,000,000
Total
$250,000,000










--------------------------------------------------------------------------------


EXHIBIT A - FORM OF
PROMISSORY NOTE




U.S.$______________
Dated: _____________, 201_





FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a _______________
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_______________ (the “Lender”) for the account of its Applicable Lending Office
on the Termination Date (as defined in the Credit Agreement referred to below)
the principal sum of U.S.$[amount in figures] or, if less, the aggregate
principal amount of the Advances made by the Lender to the Borrower pursuant to
the Term Loan Agreement, dated as of May 27, 2016 among PPG Industries, Inc.,
certain other borrowers from time to time parties thereto, the Lender and
certain other lenders parties thereto, BNP Paribas, as Administrative Agent for
the Lender and such other lenders, and BNP Paribas Securities Corp., as sole
lead arranger (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance made to it until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent in accordance with the Credit Agreement.
Each Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower on the
Effective Date in an aggregate amount not to exceed at any time outstanding the
U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
 
[NAME OF BORROWER]




By:                                                                 
Name:
Title:












--------------------------------------------------------------------------------






ADVANCES AND PAYMENTS OF PRINCIPAL




Date


Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance


Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------


EXHIBIT B - FORM OF NOTICE OF
BORROWING


BNP Paribas, as
Administrative Agent for the Lenders
parties to the Credit Agreement referred
to below
The Equitable Tower
New York, NY 10019
[Date]





Attention: [    ]
Ladies and Gentlemen:
The undersigned, [Name of Borrower], refers to the Term Loan Agreement, dated as
of May 27, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among PPG Industries, Inc., certain other borrowers from time
to time parties thereto, the Lender and certain other lenders parties thereto,
BNP Paribas, as Administrative Agent for the Lender and such other lenders, and
BNP Paribas Securities Corp., as sole lead arranger, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is May 27, 2016.
(ii)    The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is $250,000,000.
[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]
 
Very truly yours,


[NAME OF BORROWER]




By:    _________________
Name:
Title:












--------------------------------------------------------------------------------


EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE






Reference is made to the Term Loan Agreement, dated as of May 27, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PPG Industries, Inc., certain other borrowers from time to
time parties thereto, the Lender and certain other lenders parties thereto, BNP
Paribas, as Administrative Agent for the Lender and such other lenders, and BNP
Paribas Securities Corp., as sole lead arranger. Terms defined in the Credit
Agreement are used herein with the same meaning.
The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note[, if any,] held by the Assignor [and requests that
the Administrative Agent exchange such Note for a new Note payable to the order
of [the Assignee in an amount equal to the Advances assumed by the Assignee
pursuant hereto or new Notes payable to the order of the Assignee in an amount
equal to the Advances assumed by the Assignee pursuant hereto and] the Assignor
in an amount equal to the Advances retained by the Assignor under the Credit
Agreement[, respectively,] as specified on Schedule 1 hereto].
3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vi) attaches any U.S. Internal
Revenue Service forms required under Section 2.13 of the Credit Agreement.
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.





--------------------------------------------------------------------------------





5.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
6.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the Notes
for periods prior to the Effective Date directly between themselves.
7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
8.    This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
Schedule 1
to
Assignment and Acceptance
Percentage interest assigned:
_____%
Assignee’s Advances:
$______
Aggregate outstanding principal amount of Advances assigned:
$______
Principal amount of Note payable to Assignee:
$______
Principal amount of Note payable to Assignor:
$______
Effective Date*:  _________ , 201_
 



 
[NAME OF ASSIGNOR], as Assignor


By:    ________________
Name:
Title:




Dated:    _________, 201_




[NAME OF ASSIGNEE], as Assignee


By:    _________________
Name:
Title:




Dated:   _________ , 201_


Domestic Lending Office:
[Address]


Eurocurrency Lending Office:
[Address]







*This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent







--------------------------------------------------------------------------------






Accepted and Approved this
________ day of ______________, 201_


BNP PARIBAS, as Administrative Agent


By:    ___________________
Name:
Title:




[Approved this _______day
of______, 201_


PPG INDUSTRIES, INC.


By:    ___________________]*
Name:
Title
 



*Required if no Event of Default has occurred and is continuing and the Assignee
is not an Affiliate of the Assignor.







--------------------------------------------------------------------------------


EXHIBIT D –
[INTENTIONALLY OMITTED]











--------------------------------------------------------------------------------


EXHIBIT E-1 – FORM
OF OPINION OF
COUNSEL




May 27, 2016


BNP Paribas, as Administrative Agent and Lender
The Equitable Tower
787 Seventh Avenue
7th Floor
New York, New York 10019




Ladies and Gentlemen:




This opinion is furnished to you pursuant to Section 3.01(h)(iv) of that certain
Term Loan Agreement dated as of May 27, 2016 (the “Credit Agreement”) among PPG
Industries, Inc. (the “Company”), BNP Paribas, as Administrative Agent (the
“Administrative Agent”), the Initial Lenders named therein (the “Lenders”), and
BNP Paribas Securities Corp., as Sole Lead Arranger. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.


I have acted as counsel to PPG in connection with the preparation, execution and
delivery of the Credit Agreement. In that connection, I have examined, or caused
to be examined, the following:


(1)    The Credit Agreement signed by each of the parties thereto.


(2)    The documents furnished by PPG pursuant to Section 3.01 of the Credit
Agreement.


(3)    The Restated Articles of Incorporation of PPG and all amendments thereto
as in effect as of the date hereof (the “Charter”).


(4)    The Amended and Restated Bylaws of PPG as in effect as of the date hereof
(the “Bylaws”).


(5)    A certificate of the Secretary of the Commonwealth of Pennsylvania, dated
May 27, 2016, attesting to the continued corporate existence and good standing
of PPG in the Commonwealth of Pennsylvania.


(6)    Resolutions of the Board of Directors of the Company dated September 19,
2013 and December 10, 2015.


(7)    Resolutions of Executive Committee of the Company dated October 10, 2013.


(8)    The Fee Letter dated May 27, 2016 from BNP Paribas Securities Corp and
BNP Paribas to PPG Industries, Inc. executed in connection with the Credit
Agreement.


I have also examined the originals, or duplicates or certified or conformed
copies, of such other corporate records of PPG, certificates of public officials
and of officers and representatives of PPG, and agreements, instruments and
other documents, as I have deemed relevant and necessary as a basis for the
opinions expressed below. As to questions of fact material to such opinions, I
have relied upon certificates





--------------------------------------------------------------------------------





of public officials and of officers and representatives of PPG. In addition, I
have examined, and have relied as to matters of fact upon, the representations
and warranties made in the Credit Agreement.


In rendering the opinions below, I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by each party thereto
other than PPG, the genuineness of all signatures of parties other than PPG, the
legal capacity of all natural persons other than officers or representatives of
PPG, the authenticity of all documents submitted to me as originals, and the
conformity to original documents and authenticity of all documents submitted to
me as duplicates or certified or conformed copies.


My opinions expressed below are limited to the laws of the Commonwealth of
Pennsylvania and the Federal law of the United States.


Based upon and subject to the foregoing, and subject to the qualifications and
limitations set for herein, I am of the opinion that:


1.    PPG (a) is a corporation duly organized, validly existing and subsisting
under the laws of the Commonwealth of Pennsylvania and (b) has duly authorized,
executed and delivered the Credit Agreement.


2.    The execution, delivery and performance by PPG of the Credit Agreement and
the Fee Letter, and the consummation of the transactions contemplated thereby,
are within PPG’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the Bylaws, (ii) any
law, rule or regulation applicable to PPG (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or (iii)
to the best of my knowledge, any contractual or legal restriction contained in
any document binding upon PPG.


3.    No authorization, approval or other action by, and no notice to or filing
with, any Federal or Pennsylvania governmental authority or regulatory body or
any other third party is required for (a) the due execution and delivery of the
Credit Agreement or the Fee Letter, (b) the borrowings by PPG in accordance with
the terms of the Credit Agreement or (c) the performance by PPG of its payment
obligations under the Credit Agreement.


4.    In any action or proceeding arising out of or relating to the Credit
Agreement or the Fee Letter in any court of the Commonwealth of Pennsylvania or
in any Federal court sitting in the Commonwealth of Pennsylvania, such court
would likely recognize and give effect to the provisions of Section 9.09 of the
Credit Agreement, wherein the parties thereto agree that the Credit Agreement
and the Fee Letter shall be governed by, and construed in accordance with, the
laws of the State of New York. Without limiting the generality of the foregoing,
a court of the Commonwealth of Pennsylvania or a Federal court sitting in the
Commonwealth of Pennsylvania would likely apply the usury law of the State of
New York, and would likely not apply the usury law of the Commonwealth of
Pennsylvania, to the Credit Agreement and the Fee Letter. However, if a court of
the Commonwealth of Pennsylvania or a Federal court sitting in the Commonwealth
of Pennsylvania were to hold that the Credit Agreement and the Fee Letter are
governed by, and to be construed in accordance with, the laws of the
Commonwealth of Pennsylvania, the Credit Agreement and the Fee Letter would be,
under the laws of the Commonwealth





--------------------------------------------------------------------------------





of Pennsylvania, legal, valid and binding obligations of PPG enforceable against
PPG in accordance with their respective terms.


5.    To the best of my knowledge, except for the Disclosed Matters, there are
no pending or overtly threatened actions or proceedings against PPG or any of
its Consolidated Subsidiaries before any court, governmental agency or
arbitrator that purport to affect the legality, validity, binding effect or
enforceability of the Credit Agreement or the Fee Letter or the consummation of
the transactions contemplated thereby or that are likely to have a Material
Adverse Effect.


The opinions set forth above are subject to the following qualifications:


(a)    My opinion in paragraph 4 above is subject to the effect of any
applicable bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar law
affecting creditors’ rights generally.


(b)    My opinion in paragraph 4 above is subject to the effect of general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).


(c)    I express no opinion as to (i) Section 2.14 of the Credit Agreement
insofar as it provides that any Lender purchasing a participation from another
Lender pursuant thereto may exercise set-off or similar rights with respect to
such participation and (ii) the effect of the law of any jurisdiction other than
the Commonwealth of Pennsylvania wherein any Lender may be located or wherein
enforcement of the Credit Agreement or the Fee Letter may be sought that limits
the rates of interest legally chargeable or collectible.






Very truly yours,






Glenn E. Bost II
Senior Vice President and
General Counsel











--------------------------------------------------------------------------------


EXHIBIT E-2 – FORM
OF OPINION OF
COUNSEL






May 27, 2016


BNP Paribas
The Equitable Tower
787 Seventh Avenue
New York, New York 10019


The Lenders Listed on Schedule 1 attached Hereto


Re: PPG Industries, Inc.
Ladies and Gentlemen:
We have acted as special New York counsel to PPG Industries, Inc., a
Pennsylvania corporation (the “Company”) in connection with the Term Loan
Agreement dated as of May 27, 2016 (the “Credit Agreement”) among the Company,
BNP Paribas, as Administrative Agent (the “Administrative Agent”), the Initial
Lenders named therein (the “Lenders”), and BNP Paribas Securities Corp., as Sole
Lead Arranger. The Credit Agreement provides for term loans (the “Transaction”
or the “Loans”) from the Lenders to the Company in an aggregate principal amount
of $250,000,000. We are delivering this opinion letter to you at the Company’s
request pursuant to Section 3.01(h)(iv) of the Credit Agreement. This opinion
letter has been prepared and should be understood in accordance with the Legal
Opinion Principles, 53 Bus.Law. 831 (1998), and Guidelines for the Preparation
of Closing Opinions, 57 Bus.Law. 875 (2002), of the Committee on Legal Opinions,
ABA Section of Business Law.
The following documents are referred to collectively in this opinion letter as
the “Transaction Documents”:
1.
Credit Agreement

2.
Fee Letter dated May 27, 2016 between PPG Industries, Inc. and BNP Paribas



Capitalized terms used but not defined in this opinion letter have the meanings
given to them in the Credit Agreement.
In connection with rendering the opinions set forth below, we have examined the
Transaction Documents and have made such investigation of law as we have deemed
appropriate.
For the purposes of this opinion letter we made the assumptions that each
document submitted to us is accurate and complete, that each such document that
is an original is authentic, that each such document that is a copy conforms to
an authentic original and that all signatures (including signatures on behalf of
the Company) on each such document are genuine. We have also assumed that the
Company is a corporation duly incorporated and subsisting under the laws of the
Commonwealth of Pennsylvania, that the Company has the corporate power to
execute, deliver, and perform its obligations under each of the Transaction
Documents, that the Company has taken all action necessary to authorize the
execution and delivery of and performance of its obligations under each of the
Transaction Documents, and that the Company has duly executed and delivered each
of them. We have further assumed the legal capacity of natural persons, and we
have assumed that each party to each of the Transaction Documents (including the
Company) has the legal capacity and has satisfied all legal requirements
necessary to make that Transaction Document enforceable against it, and that
each Lender has complied with all state and federal





--------------------------------------------------------------------------------





statutes, rules and regulations applicable to it arising out of the Loan or its
status as lender with respect to the Transaction. We have not verified any of
the foregoing assumptions.
The opinions expressed in this opinion letter are limited to the law of the
State of New York that, in the case of numbered paragraphs 2 and 3 below, is
limited to that which, in our experience, is applicable to transactions of the
type contemplated by the Transaction Documents. Except as expressly set forth in
this opinion letter, we are not opining on specialized laws that are not
customarily covered in opinion letters of this kind, such as tax, insolvency,
antitrust, pension, employee benefit, environmental, intellectual property,
banking, insurance, labor, health and safety, and securities laws.


Based on the foregoing, and subject to the foregoing and the additional
qualifications and other matters set forth below, it is our opinion that:
1.    Each of the Transaction Documents is a valid and binding obligation of the
Company enforceable against it in accordance with its terms.

2.    The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Transaction Documents, the incurring and
payment of the indebtedness evidenced by the Credit Agreement, and the payments
made pursuant to the Fee Letter, do not violate any applicable statute, rule, or
regulation of the State of New York.

3.     The execution and delivery by the Company of, and the performance of its
payment obligations under, the Transaction Documents, and the incurring and
payment of the indebtedness evidenced by the Credit Agreement, the exercise of
rights or remedies by the other parties under any Transaction Document, do not
require the Company to obtain any approval by or make any filing with any
governmental authority under any statute, rule, or regulation of the State of
New York.


Our opinion in numbered paragraph 1 above is subject to the effect of
bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium, and other similar laws affecting the rights and remedies of
creditors generally, and to general principles of equity (whether applied by a
court of law or equity).
The opinions above are qualified as follows: (a) insofar as provisions contained
in the Transaction Documents provide for indemnification or a limitation of
liability, the enforceability thereof may be limited by public policy
considerations; (b) the availability of a decree for specific performance or an
injunction is subject to the discretion of the court requested to issue any such
decree or injunction; (c) we express no opinion herein as to any provision of
the Transaction Documents (i) that relates to the subject matter jurisdiction of
any state or federal court sitting in New York City to adjudicate any
controversy related to the Transaction Documents or that waives an inconvenient
forum, (ii) that constitutes a power of attorney, (iii) that relates to the
waiver of rights and defenses or purports to reinstate the rights of any party
after an adverse judgment has been entered against such party with respect to
such rights, (iv) that purports to waive or modify a party’s obligation of good
faith, fair dealing, diligence, reasonableness, or due notice, to waive
equitable rights or remedies or defenses, to release a party from or against
liability for the party’s own unlawful or willful misconduct, recklessness, or
gross negligence, or to preclude modification of such documents through custom
or course of conduct, (v) that relates to severability, or (vi) involving
financial, accounting or statistical information or relating to compliance with
financial covenants or financial requirements.





--------------------------------------------------------------------------------





We are furnishing this opinion letter to you solely in connection with the
Transaction. You may not rely on this opinion letter in any other connection,
and it may not be furnished to or relied upon by any other person for any
purpose, without our specific prior written consent, except that (a) any person
who becomes a Lender or successor Administrative Agent pursuant to the Credit
Agreement may rely on this opinion letter as if it were addressed to such person
subject to all of the assumptions and qualifications applicable to this opinion
letter as rendered to you and subject further to the condition and understanding
that: (i) this opinion letter speaks only as of the date hereof; (ii) we have no
responsibility or obligation to update this opinion letter, to consider its
applicability or correctness to any party other than you, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance must be actual and reasonable under
the circumstances existing at the time such person becomes a Lender, including
any changes in law, facts or other developments known to or reasonably knowable
by such person at such time; and (b) you may deliver a copy of this opinion
letter to  governmental regulatory agencies having jurisdiction over you to the
extent that disclosure of the opinion letter is required by applicable statute,
rule, or regulation.
The foregoing opinions are rendered as of the date of this letter. We assume no
obligation to update or supplement any of our opinions to reflect any changes of
law or fact that may occur.
Yours truly,



